 



Exhibit 10.1

 

SEVENTH AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS SEVENTH AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this “Seventh Amendment”) is made as of February 12, 2016 between
ADCIP, LLC, a Delaware limited liability company, ADCIP II, LLC, a Delaware
limited liability company (collectively, “Original Sellers”), APICDA LLC, a
Delaware limited liability company, BPICDA LLC, a Delaware limited liability
company, CPICDA LLC, a Delaware limited liability company, DPICDA LLC, a
Delaware limited liability company, EPICDA LLC, a Delaware limited liability
company and FPICDA LLC, a Delaware limited liability company, (collectively, the
“Additional Seller”; and together with Original Sellers, collectively, “Seller”)
and REVEN HOUSING FLORIDA 2, LLC, a Delaware limited liability company (“Buyer”)
with reference to the following recitals:

 

RECITALS

 

A. Original Sellers and Buyer entered into that certain Single Family Homes Real
Estate Purchase and Sale Agreement dated as of February 27, 2015, pursuant to
which Seller agreed to sell to Buyer and Buyer agreed to purchase from Seller,
140 single family homes in the State of Florida, as amended by that certain
First Amendment to Single Family Homes Real Estate Purchase and Sale Agreement
dated as of March 17, 2015, that certain Second Amendment to Single Family Homes
Real Estate Purchase and Sale Agreement dated as of May 14, 2015, that certain
Third Amendment to Single Family Homes Real Estate Purchase and Sale Agreement
dated as of August 13, 2015, that certain Fourth Amendment to Single Family
Homes Real Estate Purchase and Sale Agreement dated as of September 28, 2015,
that certain Fifth Amendment to Single Family Homes Real Estate Purchase and
Sale Agreement dated as of October 13, 2015 (the “Fifth Amendment”), and that
certain Sixth Amendment to Single Family Homes Real Estate Purchase and Sale
Agreement dated as of December 23, 2015 (as amended, the “Agreement”).

 

B. Original Sellers and Buyer added Additional Seller as a party to the
Agreement pursuant to the Fifth Amendment.

 

C. Seller and Buyer desire to amend the Agreement in accordance with the terms
of this Seventh Amendment.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer hereby agree as follows:

 

AGREEMENT

 

1.Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Agreement.

 

2.Basic Terms. Pursuant to the “Closing and Closing Date” section in the Basic
Terms of the Agreement, the Second Closing Properties will close on April 30,
2016 and the Second Closing Date will be April 30, 2016. For purposes of the
Agreement, any references to the defined terms “Second Closing Properties” and
“Second Closing Date” shall have the meanings as set forth herein.

 

3.Deposit. Upon execution of this Seventh Amendment, the remainder of the
Deposit, $56,900.92, will become non-refundable to Buyer and released to Seller
by escrow immediately upon signing this Seventh Amendment and no later than
February 16, 2016. For the avoidance of doubt, at the Closing, Buyer shall
receive a credit for the amount of the Deposit released which is $56,900.92 and
will be applied against the Purchase Price of homes purchased.

 



 

 

 

4.Governing Law. To the extent enforceable, Seller and Buyer agree that this
Seventh Amendment shall be governed in all respects by the internal laws of the
State of Delaware; provided that if the dispute involves an individual property,
the law of the State where such property is located shall apply. In any dispute
arising out of or related to this Seventh Amendment, an action must be brought
in Federal or State court, as applicable, in the County of Los Angeles,
California. The provisions of this Section 3 shall survive the termination of
this Seventh Amendment.

 

5.Full Force and Effect. Except as modified by this Seventh Amendment, the
Agreement is unchanged, and is hereby ratified and acknowledged by Seller and
Buyer to be in full force and effect.

 

6.Counterparts. This Seventh Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Seventh Amendment shall constitute an original
for all purposes.

 

7.Miscellaneous. This Seventh Amendment, together with the Agreement, sets forth
the entire agreement between the parties with respect to the subject matter set
forth herein and therein and may not be modified, amended or altered except by
subsequent written agreement between the parties. In case of any inconsistency
between the provisions of this Seventh Amendment and the Agreement, the
provisions of this Seventh Amendment shall govern and control. This Seventh
Amendment shall be binding upon and shall inure to the benefit of Seller and
Buyer and their respective successors and assigns, if any.



 

[Remainder of Page Intentionally Left Blank]

  

 

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Seventh Amendment
to be duly executed as of the day and year first written above.

  

  SELLER   ADCIP, LLC,   a Delaware limited liability company         By: /s/
Jonathan Philips     Jonathan Philips,     Managing Director               ADCIP
II, LLC,   a Delaware limited liability company         By: /s/ Jonathan Philips
    Jonathan Philips,     Managing Director               APICDA, LLC,   a
Delaware limited liability company         By: /s/ Jonathan Philips     Jonathan
Philips,     Managing Director               BPICDA, LLC,   a Delaware limited
liability company               By: /s/ Jonathan Philips     Jonathan Philips,  
  Managing Director               CPICDA, LLC,   a Delaware limited liability
company         By: /s/ Jonathan Philips     Jonathan Philips,     Managing
Director               DPICDA, LLC,   a Delaware limited liability company      
  By: /s/ Jonathan Philips     Jonathan Philips,     Managing Director      

 



 

 

 

  EPICDA, LLC,   a Delaware limited liability company         By: /s/ Jonathan
Philips     Jonathan Philips,     Managing Director               FPICDA, LLC,  
a Delaware limited liability company         By: /s/ Jonathan Philips    
Jonathan Philips,     Managing Director               BUYER         REVEN
HOUSING FLORIDA 2, LLC,   a Delaware limited liability company               By:
/s/ Chad Carpenter     Chad Carpenter     Chief Executive Officer

  



 